Detailed Action
This office action is a response to an application filed on 6/19/2020 in which Claims 1 – 20 are pending and ready for examination.
The application claims priority to:  U.S. Provisional Patent Application No. 62/870,344, filed on July 3, 2019;   U.S. Provisional Patent Application No. 62/870,410, filed on July 3, 2019; and U.S. Provisional Patent Application No. 62/947,278, filed on December 12, 2019.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 1/15/2021 and 6/19/2020.
Drawings
The Examiner contends that the drawings submitted on 6/19/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik United States Patent Application 20210006376 in view of Moon United States Patent Application 20200221428. 
With regards to Claims 1, 15, Cirik teaches of a user equipment (UE) comprising of a transceiver configured to receive a synchronization signal/physical broadcast channel (SS/PBCH) block that includes configuration information for one or more search space sets; ¶ 0370] A set of PDCCH candidates (e.g., for monitoring by a wireless device) may be defined in terms of PDCCH search space sets. A search space set may be a common search space (CSS) set and/or a wireless device specific search space (USS) set. One or more PDCCH monitoring occasions may be associated with a SS/PBCH block (SSB/PBCH).
and a processor operably connected to the transceiver, the processor configured to determine scheduling information for a first physical downlink shared channel (PDSCH) reception,; ¶ [0476] As shown in FIG. 21, each DCI message of the plurality of DCI messages may schedule a corresponding PDSCH in a respective time slot. The plurality of DCI messages (e.g., DCIs 1-4) may schedule corresponding PDSCHs in respective time slots (e.g., DCI 1 may schedule PDSCH 2110, DCI 2 may schedule PDSCH 2120, DCI 3 may schedule PDSCH 2130, and/or DCI 4 may schedule PDSCH 2140). 

where a second DCI format associated with a second search space set from the one or more search space sets, wherein the DCI format includes the scheduling information for the first PDSCH reception, wherein the transceiver is further configured to receive the first PDSCH based on the scheduling information.. ¶ [0482] The DCI 2 may schedule a second PDSCH (e.g., the PDSCH 2120 shown in FIG. 21) in a second time slot (e.g., slot 4n+9 shown in FIG. 18). The DCI 2 may comprise a second PDSCH-to-HARQ feedback timing indicator field with a second value. The second value may indicate a second slot for a second PUCCH transmission.

Cirik teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Cirik where a second DCI format associated with a second search space set from the one or more search space sets; Moon in the same field of endeavor teaches in ¶[0202] Generally, since the Type 0 common search space is configured in a different resource for each SS/PBCH block, the PDCCH based on SI-RNTI and the PDCCH based on C-RNTI may be transmitted through the common search spaces of different resource regions, and thus it may be possible for the terminal to receive all of them. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirik in this manner.

One would have been motivated to modify Cirik in this manner so that a first downlink control information (DCI) format associated with a first search space set can be generically derived from the one or more search space sets.

With regards to Claims  8, Cirik teaches of a base station  comprising of a base station (BS) comprising:	a processor configured to: include configuration information for one or more search space sets in a synchronization signal/physical broadcast channel (SS/PBCH) block,; ¶ 0375] A base station may configure a coreset for a wireless device. A coreset index may be provided by higher layer parameter (e.g., controlResourceSetId). The coreset index of the coreset may be equal to zero. The base station may provide the wireless device with a configuration of at least two TCI states for the coreset…
include scheduling information for a first physical downlink shared channel (PDSCH) transmission in one of:,; ¶ [0476] As shown in FIG. 21, each DCI message of the plurality of DCI messages may schedule a corresponding PDSCH in a respective time slot. The plurality of DCI messages (e.g., DCIs 1-4) may schedule corresponding PDSCHs in respective time slots (e.g., DCI 1 may schedule PDSCH 2110, DCI 2 may schedule PDSCH 2120, DCI 3 may schedule PDSCH 2130, and/or DCI 4 may schedule PDSCH 2140). 

¶ [0482] The DCI 2 may schedule a second PDSCH (e.g., the PDSCH 2120 shown in FIG. 21) in a second time slot (e.g., slot 4n+9 shown in FIG. 18). The DCI 2 may comprise a second PDSCH-to-HARQ feedback timing indicator field with a second value. The second value may indicate a second slot for a second PUCCH transmission.

Cirik teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Cirik where a second DCI format associated with a second search space set from the one or more search space sets; Moon in the same field of endeavor teaches in ¶[0202] Generally, since the Type 0 common search space is configured in a different resource for each SS/PBCH block, the PDCCH based on SI-RNTI and the PDCCH based on C-RNTI may be transmitted through the common search spaces of different resource regions, and thus it may be possible for the terminal to receive all of them. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirik in this manner.

One would have been motivated to modify Cirik in this manner so that a first downlink control information (DCI) format associated with a first search space set can be generically derived from the one or more search space sets.	
	

With regards to Claims 2 and 16, Cirik teaches where a parameter of the scheduling information for the first PDSCH reception is one of: a frequency domain resource allocation, a time domain resource allocation, or a modulation and coding scheme; ¶ [0476] As shown in FIG. 21, each DCI message of the plurality of DCI messages may schedule a corresponding PDSCH in a respective time slot{i.e. a time domain resource allocation}

And the first DCI format provides a value of the parameter according to: (i) wherein the value is same for the first PDSCH reception and the second PDSCH reception, ¶ [0482] The DCI 2 may schedule a second PDSCH (e.g., the PDSCH 2120 shown in FIG. 21) in a second time slot (e.g., slot 4n+9 shown in FIG. 18). The DCI 2 may comprise a second PDSCH-to-HARQ feedback timing indicator field with a second value

With regards to Claims 9, Cirik teaches where a parameter of the scheduling information for the first PDSCH reception is one of: a frequency domain resource allocation, a time domain resource allocation, or a modulation and coding scheme; ¶ [0476] As shown in FIG. 21, each DCI message of the plurality of DCI messages may schedule a corresponding PDSCH in a respective time slot{i.e. a time domain resource allocation}

And the first DCI format provides a value of the parameter according to: (i) wherein the value is same for the first PDSCH reception and the second PDSCH reception, ¶ [0482] The DCI 2 may schedule a second PDSCH (e.g., the PDSCH 2120 shown in FIG. 21) in a second time slot (e.g., slot 4n+9 shown in FIG. 18). The DCI 2 may comprise a second PDSCH-to-HARQ feedback timing indicator field with a second value



With regards to Claims 3, 10, and 17, Cirik teaches where: a search space set provides parameters for a physical downlink control channel (PDCCH) reception that includes a DCI format ¶ [0370] A set of PDCCH candidates (e.g., for monitoring by a wireless device) may be defined in terms of PDCCH search space sets. A search space set may be a common search space (CSS) set and/or a wireless device specific search space (USS) set

a parameter of the configuration information for the search space set is one of: a periodicity in a number of slots, a duration in a number of slots, a starting slot, or a first symbol; 
¶ [0476] As shown in FIG. 21, each DCI message of the plurality of DCI messages may schedule a corresponding PDSCH in a respective time slot. The plurality of DCI messages (e.g., DCIs 1-4) may schedule corresponding PDSCHs in respective time slots (e.g., DCI 1 may schedule PDSCH 2110, DCI 2 may schedule PDSCH 2120, DCI 3 may schedule PDSCH 2130, and/or DCI 4 may schedule PDSCH 2140)


 and a value of the parameter is one of: same as a corresponding parameter for a third search space set, determined from a value of the parameter for a third search space set, or predetermined. ¶ [0555] Additionally or alternatively, the wireless device 1905 may determine an order of the plurality of DCI messages (e.g., index the plurality of DCI messages in an order), for example, based on an ascending (or descending) order of search space set indices of search space sets in which the wireless device 1905 receives/detects the plurality of DCI messages (e.g., as discussed in connection with FIG. 22).
regular serving cell transmissions (e.g. monitoring PDCCH candidates within configured search spaces). 

Cirik teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Cirik where a second DCI format associated with a second search space set from the one or more search space sets; Moon in the same field of endeavor teaches in ¶[0202] Generally, since the Type 0 common search space is configured in a different resource for each SS/PBCH block, the PDCCH based on SI-RNTI and the PDCCH based on C-RNTI may be transmitted through the common search spaces of different resource regions, and thus it may be possible for the terminal to receive all of them. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirik in this manner.

One would have been motivated to modify Cirik in this manner so that a first downlink control information (DCI) format associated with a first search space set can be generically derived from the one or more search space sets.	


With regards to Claims 4, 11, and 18, Cirik teaches the SS/PBCH block includes first configuration information for a first control resource set (CORESET), the processor is further configured to determine, for a second CORESET, second configuration information;

¶ [705] The first search space set may be associated with a first control resource set (coreset) identified by a first coreset index. The one or more configuration parameters may indicate the first coreset index for the first coreset. The first search space set being associated with the first coreset may comprise that the one or more configuration parameters indicate the first coreset index for the first search space set. The second search space set may be associated with a second coreset identified by a second coreset index.  

¶ [705] The second search space set may be associated with a second coreset identified by a second coreset index. The one or more configuration parameters may indicate the second coreset index for the second coreset. The second search space set being associated with the second coreset may comprise that the one or more configuration parameters indicate the second coreset index for the second search space set. The indexing the first DCI and the second DCI in the order may be further based on the first coreset index and the second coreset index. The indexing the first DCI and the second DCI in the order based on the first coreset index and the second coreset index may comprise indexing the first DCI and the second DCI in an ascending or descending order of the first coreset index and the second coreset index in an order.

With regards to Claims 5, 12, and 19, Cirik teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Qualcomm where the processor is further configured to determine a value of a parameter for the second CORESET, the value being one of: a same value as a value of the parameter for the first CORESET, determined based on an indication in the SS/PBCH block, or a predetermined valueThe second search space set may be associated with (e.g., linked to) a second coreset (e.g., coreset 2 in FIG. 22). The second coreset may be indicated (e.g., identified) by a second coreset index (e.g., provided by a higher layer parameter controlResourceSetId that may be indicated by the one or more configuration parameters). The wireless device 1905 may receive/detect the DCI 2 in/via a second cell (e.g., second cell 1920 in FIG. 19). The second cell may be indicated (e.g., identified) by a second cell-specific index (e.g., provided by a higher layer parameter servCellIndex that may be indicated by the one or more configuration parameters).


With regards to Claims 6 and 13, Cirik teaches where the second search space set is used for receiving PDCCHs according to a common search space; ¶ [0370] A set of PDCCH candidates (e.g., for monitoring by a wireless device) may be defined in terms of PDCCH search space sets. A search space set may be a common search space (CSS) set and/or a wireless device specific search space (USS) set.

and the second DCI format includes cyclic redundancy check (CRC) bits that are scrambled by bits for one of: a system information-radio network temporary identifier (SI-RNTI), a paging-RNTI (P-RNTI), or a random access-RNTI (RA-RNTI); ¶ [0476] As shown in FIG. 21, each DCI message of the plurality of DCI messages may schedule a corresponding PDSCH in a respective time slot. The plurality of DCI messages (e.g., DCIs 1-4) may schedule corresponding PDSCHs in respective time slots”

With regards to Claims 7, 14, and 20, Cirik teaches where the processor is further configured to determine: a UE identity; . ¶ [0482] ..The second coreset may be indicated (e.g., identified) by a second coreset index (e.g., provided by a higher layer parameter controlResourceSetId that may be indicated by the one or more configuration parameters). 

and the second CORESET based on one of: the UE identity, ¶ [0482]  The wireless device 1905 may receive/detect the DCI 2 in/via a second cell (e.g., second cell 1920 in FIG. 19). The second cell may be indicated (e.g., identified) by a second cell-specific index (e.g., provided by a higher layer parameter servCellIndex that may be indicated by the one or more configuration parameters).


Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462